         Case 1:19-cv-01187-RAH Document 23 Filed 04/23/20 Page 1 of 1




          In the United States Court of Federal Claims
                                        No.19-1187
                                   Filed: April 23, 2020
                                 NOT FOR PUBLICATION


 PACIFIC COAST COMMUNITY
 SERVICES, INC.,

              Plaintiff,
 v.
 UNITED STATES,

                   Defendant.


                                           ORDER

        For the reasons provided in the Memorandum Opinion filed concurrently with this Order,
the defendant’s Motion to Dismiss (ECF 13) is GRANTED and the case is DISMISSED WITH
PREJUDICE.

       The Clerk is directed to enter judgment for the defendant. No costs are awarded.

       It is so ORDERED.

                                                                  s/ Richard A. Hertling
                                                                  Richard A. Hertling
                                                                  Judge
